March 27, 2012 Central Hudson Gas & Electric Corporation Medium-Term Notes, Series G $48,000,000 4.776% due April 1, 2042 Term Sheet Issuer: Central Hudson Gas & Electric Corporation Market Type: Senior Unsecured MTN Ratings: S&P A (outlook negative)1, Moody’s A3, Fitch A Notes: 4.776% due April 1, 2042 Principal Amount: Trade Date: March 27, 2012 Settlement Date: March 30, 2012 Final Maturity: April 1, 2042 Interest Payment Dates: April 1 and October 1, and at maturity 1st Coupon Payment Date: October 1, 2012 Coupon: 4.776% US Treasury Benchmark: UST 3.125% due November 15, 2041 US Treasury Yield: 3.301% Business day convention: 30/360 1
